Reverse and Remand and Opinion Filed August 27, 2020




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                   No. 05-19-01290-CV

                      FERNANDO HERRERA, Appellant
                                  V.
              DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-07866

                                         OPINION
                        Before Justices Schenck, Molberg, and Nowell
                                 Opinion by Justice Molberg

         Fernando Herrera, a teacher terminated by Dallas Independent School District

(DISD) at the end of his probationary contract, appeals an order granting DISD’s

plea to the jurisdiction on his Whistleblower Act claim. See TEX. GOV’T CODE

§§ 554.001–.010. We reverse and remand because a fact issue exists on whether

Herrera appropriately initiated a pre-suit grievance1 before filing suit, and thus on

the legal question of whether DISD’s immunity has been waived.



   1
       See id. § 554.006.
                                          BACKGROUND

          On June 15, 2018, Herrera sued DISD, alleging DISD terminated him in

violation of the Whistleblower Act in retaliation for complaints he made to the Texas

Department of Family and Protective Services, Division of Child Protective Services

(CPS) regarding suspected child abuse by other DISD teachers.2

          In its answer, DISD asserted the trial court lacked subject matter jurisdiction

over Herrera’s claims and it was immune from suit and liability because Herrera

failed to fulfill certain conditions precedent. Specifically, DISD claimed Herrera

failed to comply with government code section 554.006 and “failed to provide [it]

notice of a potential whistleblower claim regarding the separation of his

employment.” See TEX. GOV’T CODE § 554.006. Later, DISD filed two pleas to the

jurisdiction, the first of which contained its assertion regarding section 554.006.

          According to his petition, Herrera began working for DISD as a bilingual

elementary school teacher at McShan Elementary School on May 29, 2013. During

his employment, he made various complaints regarding suspected child abuse by

other teachers, including an anonymous report in May 20153 and complaints to DISD

and to CPS in the spring of 2017.




    2
      See TEX. GOV’T CODE § 554.002(a) (prohibiting state or local governmental entities from suspending,
terminating, or taking other adverse personnel action against a public employee who in good faith reports
a violation of law by the employing governmental entity or another public employee to an appropriate law
enforcement authority).
    3
        Herrera’s petition does not indicate to whom this anonymous report was made.
                                                   –2–
          His petition alleges he made a good faith report of a violation of law by

reporting to CPS that he had witnessed a teacher inappropriately touching a student

and that he had been informed that a parent suspected another teacher had

inappropriately touched another student. He alleges these reports involved an actual

violation of law, were made to CPS, an appropriate law enforcement authority, and

that he was terminated and damaged as a direct result of these reports.

          Herrera also alleges that within a month of his making the reports in 2017,

DISD placed him on administrative leave, later notified him he was being terminated

for cause, withdrew that for-cause decision before his administrative hearing

occurred,4 and ultimately notified him that he was being terminated at the end of the

school term because DISD was not renewing his contract and had determined it was

in the district’s “best interest” to take that action.5

          In its first plea to the jurisdiction,6 DISD asserted Herrera failed to initiate

DISD’s grievance process under its DGBA (Local) policy before filing suit. See

TEX. GOV’T CODE § 554.006. In his pleadings, Herrera did not allege he initiated



    4
      Sections 21.103 and 21.104 of the Texas Education Code govern a probationary teacher’s rights to an
administrative hearing regarding a termination and make a distinction between terminations occurring at
the end of a school year and those occurring during the school year. Our references to DISD’s withdrawal
of its for-cause decision to terminate Herrera before his administrative hearing refer to the applicable
processes under sections 21.104 and 21.1041, which are not at issue here. See TEX. EDUC. CODE §§ 21.104,
21.1041. Thus, Herrera’s prior grievance and request for a hearing under section 21.1041 do not impact
any issues before us. See TEX. EDUC. CODE § 21.1041.
    5
        See TEX. EDUC. CODE § 21.103.
    6
     DISD filed two pleas to the jurisdiction. The trial court heard and decided only the first one, which
was filed on August 14, 2019. The matters presented in DISD’s other plea are not at issue in this appeal.
                                                  –3–
any such grievance process. Instead, Herrera alleged he was informed that “since he

held a probationary contract he has no rights to engage in the grievance procedure”

and “[t]herefore, all conditions precedent . . . have been satisfied and fulfilled.”

       DISD submitted certain evidence in connection with its plea, including its

DGBA (Local) policy, which allows probationary teachers to submit certain

grievances, including those regarding end-of-term terminations and whistleblower

violations, and which states employees have a certain amount of time to submit

grievances, starting when they “first knew or, with reasonable diligence, should have

known of the decision or action giving rise to the grievance or complaint.”7

       DISD also submitted evidence of various letters DISD sent Herrera regarding

the status of his employment and various grievances Herrera filed.

       In a letter to Herrera dated December 11, 2017, DISD stated, “You are hereby

notified that the Dallas Independent School District (the “District”) is recommending

that your employment be terminated, for good cause, pursuant to Texas Education

Code § 21.104 and [DISD] Board Policies DF (LOCAL), DFAA (LEGAL) and FL

(LOCAL).” The letter told Herrera if he wanted to appeal that decision, he would

need to submit a written request to the Texas Education Agency’s (TEA’s)

Commissioner of Education within fifteen days from the date of the letter. The letter



   7
     While DISD’s DGBA (Local) policy generally gives employees fifteen days to act, for whistleblower
complaints, employees may initiate DGBA (Local) grievances “within the time specified by law.” As
indicated previously, government code section 554.006(b) gives employees up to ninety days.
                                                –4–
also advised him that once a timely request was received, the TEA would schedule

a hearing before an independent hearing officer. Finally, the letter warned him if he

failed to make a timely request for a hearing, “the termination decision is final.”

        Herrera submitted a timely written request appealing the December 11, 2017

termination decision to the TEA. He also submitted a DISD grievance. After

receiving his grievance, a DISD representative told Herrera by email, “You cannot

go through the Grievance and Appeal process regarding your termination since you

are a Chapter 21 employee. That being said, you should go through the TEA appeal

process.” In response to Herrera’s written TEA appeal, the TEA assigned a case

number, appointed an independent hearing examiner, and scheduled an

administrative hearing on March 20, 2018, regarding his termination.

        The March 20, 2018 hearing never occurred. Instead, before the hearing and

because of what DISD describes as a “business decision,” DISD withdrew its

December 11, 2017 termination letter to Herrera, moved to dismiss his TEA appeal,

and “chose to pursue termination of [Herrera’s] probationary employment contract

at the end of the contract period at the conclusion of the 2017-2018 school year.”8



    8
       From a Chapter 21 standpoint, by doing this, DISD made it impossible for Herrera to obtain a TEA
administrative hearing regarding his termination. See TEX. EDUC. CODE § 21.103 (allowing a district’s
board of trustees to terminate a probationary contract teacher “at the end of the contract period if in the
board’s judgment the best interests of the district will be served by terminating the employment” and stating,
“The board’s decision is final and may not be appealed.”); compare TEX. EDUC. CODE § 21.104 (allowing
termination of probationary contract teacher at any time for good cause as defined therein); id. § 21.1041
(stating probationary contract teacher “may be discharged at any time for good cause as determined by the
board of trustees,” but providing that the teacher “is entitled to a hearing as provided under Subchapter F,
if the teacher is protesting proposed action under Section 21.104”).
                                                    –5–
       On March 20, 2018, the same date on which Herrera’s TEA hearing was

originally scheduled, DISD sent Herrera a letter entitled “Excess Notification Letter”

that stated, in part:

       School districts determine their staffing needs based on student
       enrollment, and decreasing enrollment or school consolidations can
       often create an overabundance of staff, typically referred to as excess
       employees. . . . We regret to inform you that your position has been
       identified as excess for the 2018–2019 school year. We appreciate your
       continued service at your current campus until the end of the 2017–
       2018 school year.
       Then, on March 29, 2018, DISD sent Herrera a letter entitled “Notice of Intent

to Recommend Non-renewal or Termination at the End of the Contract Term” that

told Herrera DISD’s “[s]uperintendent . . . intends to recommend, for approval, to

the Board of Trustees, pursuant to Texas Education Code 21.103 and District Board

Policies DFAB (LEGAL) or DFBB (LEGAL/LOCAL), that it is in the best interests

of the District that your contract end at the conclusion of the contract period.”

       DISD’s Board of Trustees approved the superintendent’s recommendation on

April 26, 2018, in a meeting that began at 6:00 p.m. and adjourned at 7:43 p.m.,

according to the meeting minutes DISD provided in its evidence. DISD notified

Herrera of the Board’s vote and termination in a certified letter that Herrera received

May 4, 2018, nine days later. We discuss that letter further below.

       Also on April 26, 2018, the same night as the Board’s vote, Herrera submitted

a grievance under DISD’s DGBA (Local) grievance system, and DISD confirmed

its receipt. Specifically, at 7:38 p.m., DISD’s “notification system” sent Herrera a
                                         –6–
“Grievance Submission Confirmation Email” with a message informing Herrera that

his “[g]rievance has been submitted” and including the information Herrera included

in his grievance. As the dissent notes, his grievance included March 29, 2018, as

the “incident date,” but it also listed “termination” under the “grievance type” and

included several statements communicating his belief DISD was violating the

Whistleblower Act in its decision to terminate him. Specifically, Herrera’s April

26, 2018 grievance stated:

          My notice of intent to recommend non-renewal or termination at the
          end of the contract term for best interest/excess staff has been in
          retaliation for making good faith reports to the appropriate law
          enforcement authorities on other employees that have violated the
          law.[9]
          He also stated, “I have claims of harassment, discrimination, whistleblower

violations, retaliation, breaching contract, and wrongful termination. DISD is in

clear violation of The Whistleblower Act.”10

          The next day, in a letter dated April 27, 2018, DISD informed Herrera it had

“closed” his grievance because the March 29, 2018 notice to which he referred was

not a termination letter but was instead a “courtesy notice of a proposed future

action” and “thus a grievance cannot be submitted.” That letter also told him that if

he receives a termination letter in the future he “may submit an appeal at that time.”



    9
     His “best interest/excess staff” phrase is consistent with the phrasing DISD used in its March 20, 2018
and March 29, 2018 letters.
    10
         Herrera’s only claim in this lawsuit is a Whistleblower Act claim.
                                                     –7–
         However, in the certified letter from DISD Herrera received on May 4, 2018,

DISD told Herrera its decision “is final . . . and may not be appealed” and did not

mention DISD’s DGBA (Local) grievance policy.11 Herrera did not submit an

additional grievance after he received that letter.

         Herrera filed suit on June 15, 2018, less than ninety days after his April 26,

2018 grievance. More than a year later, on August 14, 2019, DISD filed the plea to

the jurisdiction at issue here. The trial court conducted a hearing and granted DISD’s

plea, dismissing Herrera’s claim for want of jurisdiction. Herrera timely appealed.

                                                 ANALYSIS

                                           Standard of Review

         Governmental units, including school districts, are immune from suit unless

the state waives immunity. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d
11
        The letter stated, on DISD letterhead:
         Probationary Teacher Notice of Termination
         April 26, 2018
         Fernando Herrera
         [Address & Employee ID number redacted]

         YOU ARE HEREBY NOTIFIED that the Board of Trustees, at a lawfully called meeting
         on April 26, 2018, voted that it is in the best interests of the District that your probationary
         contract be terminated at the end of the 2017–18 school year, pursuant to Texas Education
         Code Section 21.103(a) and DISD Board Policy DFAB (Legal). In accordance with the
         law, the Board’s decision to terminate a probationary employee at the end of a contract
         period is final and may not be appealed.

         /s/ Dan Micchiche, President                             Date: April 26, 2018
         Board of Trusteees
         Dallas Independent School District

         cc:      Karry Chapman, Chief of Human Capital Management
                  Jack Elrod, General Counsel
                                                      –8–
755, 770 (Tex. 2018). Immunity from suit may be asserted through a plea to the

jurisdiction that challenges the pleadings, the existence of jurisdictional facts, or

both. Id. We review a trial court’s disposition of a plea to the jurisdiction de novo.

City of Houston v. Houston Mun. Emps. Pension Sys., 549 S.W.3d 566, 575 (Tex.

2018).

      Here, where DISD challenged the existence of jurisdictional facts with

supporting evidence, our standard of review mirrors that of a traditional summary

judgment, requiring Herrera to raise a genuine issue of material fact to overcome

DISD’s challenge to the trial court’s subject matter jurisdiction. See Alamo Heights,
544 S.W.3d at 771. We take as true all evidence favorable to Herrera and indulge

every reasonable inference and resolve any doubts in his favor. Id. However, we

cannot disregard evidence necessary to show context or evidence and inferences

unfavorable to him if reasonable jurors could not. Id.

      The Whistleblower Act contains an immunity waiver, stating:

      A public employee who alleges a violation of this chapter may sue the
      employing state or local governmental entity for the relief provided by
      this chapter. Sovereign immunity is waived and abolished to the extent
      of liability for the relief allowed under this chapter for a violation of
      this chapter.
TEX. GOV’T CODE § 554.0035.

      The Act also contains certain prerequisites to suit, such as a requirement to

“initiate action under the [state or local government employer’s] grievance or appeal

procedures before suing,” see id. § 554.006(a), and a requirement to sue within
                                         –9–
ninety days of the date the employer’s violation “occurred or was discovered by the

employee through reasonable diligence,” except where the deadline is extended as

provided in section 554.006, see id. § 554.005. Employees who must initiate action

under their employer’s applicable grievance or appeal procedures under section

554.006 must “invoke” those procedures within that same ninety day period. See id.

§ 554.006(b).

      Recently, in a Whistleblower Act case involving section 554.005’s

requirement to sue within ninety days, the Texas Supreme Court confirmed that

“[w]hen a statutory prerequisite to suit is not met, ‘whether administrative (such as

filing a charge of discrimination) or procedural (such as timely filing a lawsuit),’ the

suit may be properly dismissed for lack of jurisdiction.” City of Madisonville v.

Sims, No. 18-1047, 2020 WL 1898540, at *3 (Tex. Apr. 17, 2020) (quoting Prairie

View A & M Univ. v. Chatha, 381 S.W.3d 500, 515 (Tex. 2012)).

      Importantly, section 554.006’s requirement that an employee initiate a

grievance or appeal under a governmental entity’s procedure is “‘to afford the

governmental entity with the opportunity to investigate and correct its errors and to

resolve disputes before incurring the expense of litigation.’” Fort Bend Indep. Sch.

Dist. v. Gayle, 371 S.W.3d 391, 395 (Tex. App.—Houston [1st Dist.] 2012, pet.

denied) (quoting W. Houston Charter Sch. Alliance v. Pickering, No. 01-10-00289-

CV, 2011 WL 3612288, at *8 (Tex. App.—Houston [1st Dist.] Aug. 18, 2011, no

pet.) (mem. op.)); Aguilar v. Socorro Indep. Sch. Dist., 296 S.W.3d 785, 789 (Tex.
                                         –10–
App.—El Paso 2009, no pet.) (same, quoting City of San Antonio v. Marin, 19
S.W.3d 438, 441 (Tex. App.—San Antonio 2000, no pet.), disapproved of on other

grounds by Univ. of Tex. Med. Branch v. Barrett, 159 S.W.3d 631, 633 n.7 (Tex.

2005) (per curiam));12 City of Fort Worth v. Shilling, 266 S.W.3d 97, 102 (Tex.

App.—Fort Worth 2007, pet. denied) (citing Marin, 19 S.W.3d at 441); Moore v.

Univ. of Houston-Clear Lake, 165 S.W.3d 97, 103 (Tex. App.—Houston [14th Dist.]

2005, no pet.) (same, quoting Gregg Cty. v. Farrar, 933 S.W.2d 769, 775 (Tex.

App.—Austin 1996, pet. denied)).

          The two central questions in this appeal are whether the Whistleblower Act

required Herrera to initiate a pre-suit grievance under government code section

554.006 before he filed suit, and if so, whether a genuine issue of material fact exists

on whether he did so. We examine both issues below.

                  Application of Government Code § 554.006 to Employees
                         Covered Under Education Code § 21.103

          In his first issue, Herrera argues that because his termination was final and not

reviewable through the administrative appeal process under education code section

21.103,13 he was not required to comply with any pre-suit requirements under

government code section 554.006 before filing his lawsuit. We disagree.



    12
      In Barrett, the court stated, “Section 554.006 does not require that grievance or appeal procedures be
exhausted before suit can be filed; rather, it requires that such procedures be timely initiated and that the
grievance or appeal authority have 60 days in which to render a final decision.” 159 S.W.3d at 632.
    13
         See TEX. EDUC. CODE § 21.103.
                                                   –11–
      Section 554.006 states, in part, that a public employee “must initiate action

under the grievance or appeal procedures of the employing state or local

governmental entity relating to suspension or termination of employment or adverse

personnel action before suing under this chapter” and “must invoke the applicable

grievance or appeal procedures not later than the 90th day after the date” the alleged

violation occurred, was discovered, or should have been discovered through

reasonable diligence.     See TEX. GOV’T CODE § 554.006(a), (b); see also id.

§§ 311.034, 311.106 (providing in section 311.034 that pre-suit notice requirements

are jurisdictional and providing in section 311.106 that “must” creates a condition

precedent).

      Education code section 21.103 does not alter those requirements, and

government code section 554.006 does not make any exceptions or exemptions for

employees covered by education code section 21.103.             See TEX. EDUC. CODE

§ 21.103; TEX. GOV’T CODE § 554.006. We overrule Herrera’s first issue.

                   Compliance with Government Code § 554.006

      In his second issue, Herrera argues that even if section 554.006 applied to him

under the circumstances, a material fact issue exists regarding his compliance with

its pre-suit grievance initiation requirements and that the trial court erred in granting

DISD’s plea.

      Neither party disputes that Herrera submitted his April 26, 2018 grievance,

but they disagree about whether it satisfies section 554.006’s requirements. In
                                         –12–
DISD’s view, it fails to do so because it addressed DISD’s March 29, 2018 letter,

not DISD’s letter dated April 26, 2018, that Herrera received on May 4, 2018,

informing Herrera the Board had voted to approve the termination. In essence, DISD

maintains, and the dissent agrees, that Herrera’s grievance was premature and that

he should have filed another grievance after he received DISD’s letter informing him

of the Board’s vote on May 4, 2018, despite Herrera’s specific complaint that

challenged his “termination” as violating the Whistleblower Act.

      We disagree with DISD and the dissent. When viewing the evidence under

the applicable standard of review, we do not believe DISD has established its initial

burden to demonstrate Herrera failed to satisfy section 554.006’s requirements and

instead believe a fact question exists on that issue based on DISD’s own evidence.

      First, we note that Herrera’s April 26, 2018 grievance satisfies DISD’s own

definition of grievance under its DGBA (Local) policy.          That policy defined

“grievance” as “a complaint by an employee . . . involving wages, hours, or

conditions of work (including, but not limited to . . . termination).” Herrera’s April

26, 2018 grievance complained about “termination” under grievance type and

communicated his belief DISD was violating the Whistleblower Act in its decision

to terminate him.

      The dissent refers to the Board’s vote to approve the termination

recommendation as the “actual decision to terminate,” but based on DISD’s own

evidence, a fact-finder could conclude that Herrera’s April 26, 2018 grievance was
                                        –13–
submitted on the same day as—and within less than two hours of—the Board’s vote

approving his termination.14

         Further, despite DISD’s April 27, 2018 letter, nothing within DISD’s DGBA

(Local) grievance policy indicated that DISD employees must delay filing

termination-related grievances until after Board approval of a superintendent’s

recommendation to terminate or after receipt of a DISD letter confirming the Board’s

vote to approve the recommendation. Instead, DISD’s policy contains language

suggesting employees should file grievances sooner, not later, as employees are

given a certain time frame to file a grievance from the date they “first knew or, with

reasonable diligence, should have known of the decision or action giving rise to the

grievance or complaint” (emphasis added). Here, the March 29, 2018 letter was the

first formal step in a process that led to certain, possibly pro forma termination.

Finally, despite the statements in DISD’s April 27, 2018 letter, when Herrera

received DISD’s certified letter on May 4, 2018, informing him of the Board’s vote,

Herrera was told DISD’s decision was “final and could not be appealed.”15


    14
       The core difference between our view and the dissent’s view is reflected in the dissent’s statement
that Herrera’s “asserted Whistleblower Act claim does not concern the recommendation, but rather his
actual termination” and its related conclusion that Herrera’s April 26, 2018 grievance concerned only the
recommendation, but not the termination. We view the two events as inextricably linked on this record,
and considering the plain text of Herrera’s grievance (which refers both to the March 29, 2018 date and to
termination), we conclude his grievance complained about both and thus satisfied section 554.006(b)’s
requirements. See TEX. LAB. CODE § 554.006(b).
    15
      In its brief, DISD states that Herrera’s “failure to grieve deprived it of notice and the opportunity to
cure any purported errors regarding the termination of his employment,” a concept with which the dissent
seems to agree. However, this concept is exactly the opposite of what a reasonable juror might conclude
happened based on this record. The record here shows that Herrera grieved his termination within no more

                                                   –14–
        These facts distinguish this situation from the non-binding cases cited by

DISD and the dissent. See Pickering, 2011 WL 3612288, at *8; Jordan v. Ector

Cty., 290 S.W.3d 404, 406 (Tex. App.—Eastland 2009, no pet.). In Pickering, the

school district filed a plea to the jurisdiction challenging an employee’s compliance

with section 554.006 in connection with two events: being placed on a corrective

action plan on July 9, and being constructively discharged on August 3. Pickering,

2011 WL 3612288, at *6. On the constructive discharge claim, the court stated:

        The trial court’s ruling is expressly based on Pickering’s July 22 letter,
        which predated Pickering’s resignation. This letter does not reference
        Pickering’s resignation. The record thus establishes that Pickering did
        not initiate a grievance with respect to the August 3, 2009 constructive
        discharge alleged in her petition.




than two hours after DISD’s Board voted to approve it, and within no more than a day, DISD closed
Herrera’s grievance, thus depriving itself of the opportunity Herrera had provided DISD to investigate and
cure its purported errors regarding his termination. Moreover, the same day that Herrera filed his April 26,
2018 grievance, DISD drafted a letter to Herrera informing him that his termination “may not be appealed.”
At best, DISD’s categorical assertion to Herrera that his termination, taken pursuant to state law and district
procedure, “may not be appealed” is misleading. A reasonable juror might well conclude that it is
calculated to likely misinform a layperson to believe there is no administrative avenue for redress of a
termination in violation of the Texas Whistleblower Act or other laws. In fact, although DISD’s termination
letter does not say so, non-appealability in the whistleblower context relates only to Herrera’s right of appeal
to the commissioner of education under Texas Education Code section 21.103, not his appeal to DISD. At
worst, DISD is deliberately attempting to lure whistleblowers into a jurisdictional abyss through a game of
legal “gotcha,” a game DISD appears to be more than willing to play to its advantage. See Barfield v.
Dallas Indep. Sch. Dist., No. 05-04-00374-CV, 2004 WL 2804861, at *4 (Tex. App.—Dallas Dec. 3, 2004,
no pet.) (mem. op.) (deciding, for third time on appeal, that former employee’s whistleblower case should
be remanded and tried). Because the effect of this accidental or deliberate misrepresentation by the District
is not squarely before us, we do not decide its relevance, if any, to this opinion. However, regardless of
any underlying motivations, we cannot help but note the considerable waste of time and resources for
litigants and courts caused by such actions. The Whistleblower Act’s underlying purposes are twofold: (1)
to enhance open government by protecting public employees from retaliation by their employers when an
employee reports a violation of the law in good faith, and (2) to secure lawful conduct by those who direct
and conduct the affairs of government. Id. at *2.
                                                    –15–
Id. (emphasis added). Thus, it was her grievance’s content, not its timing, that

prevented Pickering from proceeding with her constructive discharge claim. On the

claim involving her alleged demotion from a placement on a corrective action plan,

Pickering attempted to rely on a letter that was not in the record and another letter

that complained about her corrective action plan and that sought a hearing outside

and different from a hearing through the district’s applicable grievance system. Id.

at *6–8. Under those circumstances, the court of appeals concluded that the district

satisfied its initial burden of showing that Pickering did not initiate a grievance

regarding her corrective action plan or constructive discharge within the district’s

applicable grievance policy and that the trial court erred in denying the district’s plea

to the jurisdiction. Id. at *8.

       In Jordan, the employee did not file a grievance regarding her termination

before filing her whistleblower claim but instead relied on a grievance she sought to

initiate prior to her termination—one based not on her termination but instead on a

complaint regarding an unrelated job posting. Jordan, 290 S.W.3d at 406. The court

held that her grievance did not satisfy section 554.006’s requirements because it

failed to address her termination, the claim at issue in her lawsuit. Id.

       In contrast to Pickering and Jordan, in this case, Herrera’s April 26, 2018

grievance (1) is in the record before us, (2) fits DISD’s own definition of a grievance

according to its applicable policy, (3) specifically mentions termination and the basis

of Herrera’s challenge, (4) sought a hearing through its applicable grievance system,
                                         –16–
and (5) was submitted within the ninety-day period before Herrera filed suit. We

find these distinctions to be significant and thus do not reach the same conclusion

here.

        As indicated, we disagree with DISD and the dissent’s suggestion that

Herrera’s April 26, 2018 grievance was premature and somehow deprived the court

of jurisdiction over Herrera’s termination-related whistleblower claim. Employment

law has long recognized that differences may exist between the dates that allegedly

unlawful decisions are made, communicated, and eventually come to fruition, and

courts have often found it appropriate to use the date that the employee is placed on

notice of an adverse action, even if the action is not yet final, has not yet come to

fruition, and its consequences will not be experienced until later. See, e.g. Del. State

Coll. v. Ricks, 449 U.S. 250, 256, 262 (1980) (despite possibility that tenure denial

might be changed through grievance proceeding, limitations period ran not from date

grievance was denied but instead from date college notified associate professor of

its decision not to grant him tenure); Specialty Retailers, Inc. v. DeMoranville, 933
S.W.2d 490, 493 (Tex. 1996) (per curiam) (stating “limitations period begins when

the employee is informed of the allegedly discriminatory employment decision, not

when that decision comes to fruition” and concluding time to file charge of

discrimination regarding termination ran from date the employer notified employee

she would be fired if she did not return from leave by a year later, not from date

when she did not return and her employment was terminated); Chatha, 381 S.W.3d
                                         –17–
at 509–10 (time to file charge of discrimination for alleged pay discrimination under

state law runs from date employee is informed of discriminatory pay decision, not

from later date when the employer subsequently pays employee discriminatory

amount).

      While Ricks, Specialty Retailers, and Chatha are not Whistleblower Act cases,

we find the analysis there persuasive and analogous in this context. We also note

that in City of Madisonville v. Sims, the Texas Supreme Court relied on Chatha in

concluding that the Whistleblower Act’s ninety-day limitations period is a

jurisdictional statutory prerequisite to suit. Sims, 2020 WL 1898540, at *3.

      Finally, Herrera’s grievance seemingly fulfills the purpose of government

code section 554.006(a) “to afford [DISD] with the opportunity to investigate and

correct its errors and resolve disputes before incurring the expense of litigation.” See

Gayle, 371 S.W.3d at 395 (quoting Pickering, 2011 WL 3612288, at *8); Aguilar,
296 S.W.3d at 789; Shilling, 266 S.W.3d at 102; Moore, 165 S.W.3d at 103; Farrar,
933 S.W.2d at 775. Herrera’s grievance gave DISD notice of the same allegations

involved in the lawsuit, specifically, that DISD was violating the Whistleblower Act

in its decision to terminate him. Thus, on this evidence, a jury could reasonably

conclude that Herrera’s April 26, 2018 grievance provided DISD the opportunity to

investigate and resolve the precise allegation at the heart of his lawsuit, namely his

termination in violation of the Whistleblower Act.


                                         –18–
      Under these circumstances, we conclude that dismissal was inappropriate

because a fact question exists on whether Herrera complied with section 554.006 by

initiating his April 26, 2018 DGBA (Local) grievance, making it improper for the

trial court to grant DISD’s jurisdictional plea. See TEX. GOV’T CODE § 554.006; see

also Burleson v. Collin Cty. Cmty. Coll. Dist., No. 05-15-01361-CV, 2017 WL
511196, at *9 (Tex. App.—Dallas Feb. 8, 2017, no pet.) (mem. op.) (reversing order

granting plea to the jurisdiction and stating, “Because the grievance gave notice of

the same allegations in the lawsuit, we conclude [the employee] complied with the

jurisdictional   prerequisites   for   a     whistleblower   suit   regarding   those

circumstances.”); City of Dallas v. Watts, 248 S.W.3d 918, 922 (Tex. App.—Dallas

2008, no pet.) (affirming denial of plea to jurisdiction where evidence raised fact

issue on whether employee initiated employer’s grievance procedures before filing

suit). We sustain Herrera’s second issue.

                                  CONCLUSION

      For the foregoing reasons, we reverse the trial court’s September 27, 2019

order granting DISD’s plea to the jurisdiction and motion to dismiss and remand the

case for further proceedings consistent with this opinion.


                                             /Ken Molberg/
                                             KEN MOLBERG
191290f.p05                                  JUSTICE


Schenck, J., dissenting.
                                           –19–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

FERNANDO HERRERA, Appellant                  On Appeal from the 101st Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01290-CV          V.               Trial Court Cause No. DC-18-07866.
                                             Opinion delivered by Justice
DALLAS INDEPENDENT                           Molberg. Justices Schenck and
SCHOOL DISTRICT, Appellee                    Nowell participating.

       In accordance with this Court’s opinion of this date, the trial court’s
September 27, 2019 order granting Dallas Independent School District’s plea to the
jurisdiction and motion to dismiss is REVERSED and this cause is REMANDED
to the trial court for further proceedings consistent with this opinion.

       It is ORDERED that appellant FERNANDO HERRERA recover his costs
of this appeal from appellee DALLAS INDEPENDENT SCHOOL DISTRICT.


Judgment entered this 27th day of August, 2020.




                                      –20–